     MARR O’BRIEN, LTD.
 1   PATRICIA A. MARR, ESQ.
     Nevada Bar No. 008846
 2
     2470 St. Rose Parkway, Suite 304
 3   Henderson, Nevada 89074
     (702) 353-4225 (telephone)
 4   (702) 912-0088 (facsimile)
     patricia@marrobrien.com
 5   Counsel for Plaintiff
     BRENDA HARVEY
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9
     BRENDA HARVEY, an individual,                   )   Case No.:   2:18-cv-01287-GMN-PAL
10                                                   )
          Plaintiff,                                 )
11                                                   )   STIPULATION TO EXTEND TIME
     v.                                              )   FOR DEFENDANT’S RESPONSE TO
12                                                   )   PLAINTIFF’S MOTION FOR SUMMARY
     WAL-MART STORES, INC., a corporation            )   JUDGMENT
13                                                   )
     dba SAM’S CLUB; DOES I-V, ROE
     CORPORATIONS VI-XX, inclusive,                  )
14                                                   )
          Defendants.                                )
15                                                   )
                                                     )
16
              IT IS HEREBY STIPULATED by and between the parties through their respective
17
     attorneys that Plaintiff Brenda Harvey may have additional time within which to respond to
18

19   Defendant’s Motion for Summary Judgment, filed March 29, 2019 as Document 11. Therefore,

20   the last day for Plaintiff to respond to Defendant’s Motion for Summary Judgment is Monday,

21   April 22, 2019.

22            This document is being electronically filed through the Court’s ECF System. In this

23   regard, counsel for Defendants hereby attest that (1) the content of this document is acceptable to
24   all persons required to sign the document; (2) Defendant’s counsel has concurred with the filing
25


                                                     1
     of this document; and (3) a record supporting this concurrence is available for inspection or
 1
     production if so ordered.
 2

 3                                                Respectfully submitted,

 4   DATED this 19th day of April, 2019.          MARR O’BRIEN

 5

 6                                                __/s/ Patricia A. Marr_______________
                                                  PATRICIA A. MARR, ESQ.
 7                                                Nevada Bar No. 008846
                                                  2470 St. Rose Parkway, Ste. 304
 8
                                                  Henderson, Nevada 89074
 9                                                Counsel for Plaintiff

10
     DATED this 19th day of April, 2019.          PHILLIPS, SPALLAS & ANGSTADT, LTD.
11

12
                                                   /s/ Betsy C. Jefferis
13                                                BETSY C. JEFFERIS
                                                  Nevada Bar No. 12980
14                                                504 South Ninth Street
                                                  Las Vegas, Nevada 89101
15
                                                  Counsel for Defendant
16

17
                                                 ORDER
18
            Pursuant to the parties’ stipulation, IT IS SO ORDERED. Plaintiff, Brenda Harvey, should
19
     respond to Defendant’s Motion for Summary Judgment on or before Monday, April 22, 2019.
20

21                     22 day of April, 2019.
           DATED this ____

22

23                                                 Gloria M. Navarro, Chief Judge
                                                   UNITED STATES DISTRICT COURT
24

25


                                                     2
